Judgment reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. See memorandum in companion case of Tassone v. Gursky (5 A D 2d 966). All concur, except Williams, J., who dissents as to plaintiff’s derivative cause of aetion because of injuries to his wife, Sally Tassone, and votes for affirmance, and concurs as to plaintiff’s derivative cause of action for property damage to his ear and for injuries to his children. (Appeal from a judgment of Onondaga Trial Term for defendant for no cause of action in an automobile negligence action.)
Present — Kimball, J. P., Williams, Bastow, Goldman and Halpern, JJ.